Citation Nr: 0703178	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for psoriasis, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for essential 
hypertension.

4.  Entitlement to service connection for generalized 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from September 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefits sought on appeal.

The veteran gave testimony before the Board in April 2004.  
In November 2004, the issues here on appeal were remanded for 
further development by the RO.  Since that time, the Veterans 
Law Judge who heard the veteran's testimony in 2004 retired.  

In December 2006, the veteran requested that another hearing 
be scheduled so that he may give personal testimony before a 
Veterans Law Judge who will decide his claims.  As such, this 
matter must be remanded to schedule a personal hearing before 
the Board at the RO as requested by the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following action:

Schedule the veteran for a personal 
hearing before the Board to be held at 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



